             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 1 of 7




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
 3   Kristen M. Agnew, State Bar No. 247656
     E-mail: kagnew@diversitylaw.com
 4   Nicholas Rosenthal, State Bar No. 268297
     E-mail: nrosenthal@diversitylaw.com
 5   Max W. Gavron, State Bar No. 291697
 6   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 7   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 8   Los Angeles, CA 90071
 9   (213) 488-6555
     (213) 488-6554 facsimile
10
11   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
12
13
                                   UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
      SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
16    of all others similarly situated,
                                                DECLARATION OF DENNIS S. HYUN IN
17                   Plaintiffs,                SUPPORT OF PLAINTIFF’S MOTION FOR
18                                              PRELIMINARY APPROVAL OF CLASS
             vs.                                ACTION SETTLEMENT
19
      H & M HENNES & MAURITZ, L.P., a
20                                              Date:        April 30, 2020
      New York limited partnership; and DOES
                                                Time:        9:00 a.m.
21    1 through 50, inclusive,
                                                Courtroom:   4, 5th Floor
                                                Judge:       Hon. Edward J. Davila
22                   Defendants.
23
24
25
26
27
28                                              1

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 2 of 7




 1   POLARIS LAW GROUP LLP
     William L. Marder, State Bar No. 170131
 2   Email: bill@polarislawgroup.com
     501 San Benito Street, Suite 200
 3   Hollister, CA 95023
     (831) 531-4214
 4   (831) 634-0333 facsimile
 5   HYUN LEGAL, APC
     Dennis S. Hyun, State Bar No. 224240
 6   E-mail: dhyun@hyunlegal.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 3 of 7




 1                               DECLARATION OF DENNIS S. HYUN
 2          I, DENNIS S. HYUN, hereby declare and state as follows:
 3          1.      I am an attorney at law duly admitted to practice before all courts in the State of
 4   California and am a member of the law firm of the Hyun Legal, APC, one of the attorneys of
 5   record for Plaintiff Ser Lao (“Plaintiff”), in the above entitled action.
 6          2.      I have personal knowledge of the matters set forth herein, and if called upon as a
 7   witness to testify thereto, I could and would competently do so.
 8          3.      I am one of the primary attorneys on this matter. My qualifications are as
 9   follows: I received my JD from Loyola Law School in 2002. I was named to the Dean’s Honor
10   List from 2000-2002. During law school, I was a Senior Research Editor for Loyola
11   International & Comparative Law Review. I was also a research assistant for Professor
12   Levenson, an extern at the U.S. District Court for the Honorable Audrey B. Collins, and a clerk
13   at the U.S. Attorney’s Office, Criminal Division. I also served as a summer law clerk at the
14   white-collar criminal defense firm, Lightfoot, Vandevelde, et al., which became part of Crowell
15   & Moring LLP. Upon graduation from law school, I served as a research attorney in the Los
16   Angeles County Superior Court for the Hon. J. Stephen Czuleger, the Hon. Owen Lee Kwong,
17   the Hon. Laurie D. Zelon, and the Hon. Joanne B. O’Donnell. After my clerkship ended, I
18   practiced as a labor and employment associate for the next 8 years, including most recently as a
19   senior associate at Seyfarth Shaw LLP, one of the most prestigious labor and employment law
20   firms in the country, as well as DLA Piper LLP (US), the largest law firm in the world, and
21   Morgan, Lewis & Bockius LLP. I am currently a shareholder in the law firm Hyun Legal, APC.
22          4.      My primary practice has been employment law throughout my entire private
23   career. I have handled a number of wage and hour matters including class actions and individual
24   actions, on behalf of plaintiffs and defendants. I have a practice that encompasses cases in the
25   Orange County Superior Courts, the Los Angeles County Superior Courts, the San Diego County
26   Superior Courts, the United States District Courts for the Southern, Central, Northern and
27   Eastern Districts of California, the California Court of Appeal, and the Ninth Circuit.
28                                                      3

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 4 of 7




 1          5.      I have served as Class Defense Counsel in a number of wage and hour class
 2   actions, including but not limited to: Bradley v. Networkers Int’l, LLC, 211 Cal. App. 4th
 3   1129 (2012); Chiu v. Citrix Systems, Inc., C.D. Cal. Case No. SACV11-01121 DOC (RNBx);
 4   Hodge v. Aon Insurance, Los Angeles Sup. Ct. Case No. BC 265725; Hoyng v. Aon Insurance,
 5   Los Angeles Sup. Ct. Case No. BC 377184; Jimenez v. Allstate Ins. Co., C.D. Cal. Case No.
 6   CV10-08486 JAK (FFMx); Marino v. BP West Coast Products, Los Angeles Sup. Ct. Case No.
 7   BC 357987; McEntee v. Ryland Homes, Los Angeles Sup. Ct. Case No. BC 390868; McKinstry
 8   v. Accenture, C.D. Cal. Case No. SACV11-1335 DOC (ANx); Munoz v. Decron Properties, Los
 9   Angeles Sup. Ct. Case No. BC387644; and Rodriguez v. BP West Coast Products, Los Angeles
10   Sup. Ct. Case No. BC 350736. As defense counsel, I have taken over 50 class member and
11   individual/representative plaintiff depositions. I have drafted class certification and
12   decertification papers, including in Bradley, which was initially affirmed by the Court of Appeal,
13   but reversed pursuant to Brinker v. Superior Court, 53 Cal. 4th 1003 (2012).
14          6.      Currently, I am and/or was lead plaintiff’s counsel in the following wage and hour
15   class or representative actions: Asad v. Chevron Stations, Inc., Los Angeles Sup. Ct. Case No.
16   BC470198; Barrera v. Home Depot (USA), Inc., N.D. Cal. Case No.: C 12 5199 LHK (HRL);
17   Bararsani v. Coldwell Banker, Los Angeles Sup. Ct. Case No. BC495767; Barreras v. Michaels
18   Stores, Inc., N.D. Cal. Case No. C12-04474 PJH; Brown v. CVS Pharmacy, Inc., C.D. Cal. Case
19   No. 2:15-cv-07631-PSG-PJW; Chatman v. RMI Int’l, Inc., Los Angeles Sup. Ct. Case No. BC
20   495755; Chavez v. Converse, Inc., N.D. Cal. Case No. 15-cv-03746-NC; Dynabursky v.
21   AlliedBarton, LLC, et al., C.D. Cal. Case No. 8:12-cv-02210-JLS-RNB; Gonzales v. Wells
22   Fargo Bank, N.A., Los Angeles Sup. Ct. Case No. BC502826; Lao v. H&M Hennes & Mauritz,
23   N.D. Cal. Case No. 5:16-cv-333 EJD; Lee v. The Pep Boys Manny Moe & Jack of California,
24   Los Angeles Sup. Ct. Case No. BC 496075; Magadia v. Wal-Mart Assocs., N.D. Cal. Case No.
25   5:17-cv-00062-LHK; Naranjo v. Bank of America, N.A., N.D. Cal. Case No. C 14-02748 LHK;
26   Ortegon-Ramirez v. Cedar Fair, Santa Clara Sup. Ct. Case No. 1-13-CV-254098; Pace v.
27   PetSmart, Inc., C.D. Cal. Case No. SACV13-500 DOC; Rodriguez v. NIKE Retail Services, Inc.,
28                                                     4

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 5 of 7




 1   N.D. Cal. Case No. 5:14-CV-1508 BLF; Stafford v. Brink’s, Incorporated, Case No. CV 14-
 2   01352 MWF (PLAx) and Vass v. Gardner Trucking, San Joaquin Sup. Ct. Case No. 39-2013-
 3   294819-CU-OE-STK. Additionally, in Chavez, Case No. 15-cv-03746-NC, Dynabursky Case
 4   No. 8:12-cv-02210-JLS-RNB, Pace, Case No. SACV13-500 DOC, Rodriguez, Case No. 5:14-
 5   CV-1508 BLF, Stafford, Case No. 14-01352 MWF (PLAx), Gonzales, Los Angeles Sup. Ct.
 6   Case No. BC502826, and Magadia, Case No. 5:17-cv-00062-LHK, I was certified as class
 7   counsel pursuant to the plaintiff’s motion for class certification. Further, in Stafford and
 8   Magadia, we tried these certified class claims via bench trial and prevailed. In Magadia, we
 9   obtained a $102 million judgment for the class against Walmart. Moreover, I have been
10   approved as class counsel in connection with numerous class settlements.
11           7.      Each side has apprised the other of their respective factual contentions, legal
12   theories and defenses, resulting in extensive arms’ length negotiations taking place among the
13   Parties, including one full day of mediation and a settlement conference before the Honorable
14   Nathanael M. Cousins. Based on their own independent investigation and evaluation, the Parties
15   and their respective counsel are of the opinion that the Settlement for the consideration and on
16   the terms set forth in the Class Action Settlement Agreement are fair, reasonable, and adequate
17   and the settlement is in the best interests of the Settlement Class and Defendant in light of all
18   known circumstances and the expenses and risks inherent in litigation.
19           8.      Plaintiff’s counsel conducted extensive investigation and discovery, including
20   formal written discovery; contacting and interviewing then-putative class members; taking and
21   defending numerous depositions, including that of Plaintiff, Defendant’s FRCP 30(b)(6)
22   Corporate Representatives, over 40 class members, and Plaintiff’s expert; subpoenaing and
23   reviewing relevant records from third parties; exchanging class time and payroll data and
24   documents; and conducting expert discovery.
25           9.      Plaintiff also believes in the fairness of the settlement that is based on factoring in
26   the uncertainty and risks to Plaintiff involved in not prevailing on his certified class claims at
27   trial and the possibility of appeals.
28                                                      5

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 6 of 7




 1          10.       Plaintiff and Plaintiff’s counsel are adequate representatives in that they have no
 2   conflicts with the class and will adequately represent the class.
 3          11.       Plaintiff’s counsel does not have any relationship with Legal Aid at Work or with
 4   the Ali Forney Center.
 5          12.       A list of the ten most recent cases over the last two years in which Phoenix
 6   Settlement Administrators was appointed as the settlement administrator in cases involving my
 7   office are as follows:
 8          a. Constance Davis v. Nugget Markets, Case No. 18-CV-558 (Yolo County)
            b. Greg Vazquez v. Pride Conveyance Systems, Inc. – Case No. CU-18-00196 (San
 9             Benito County)
10          c. John Hernandez v. Castle Aura – Case No. 17CIV05079 (San Mateo County)
            d. Dwight Jenkins v. Cardinal – Case No. 34-2018-00238308 (Sacramento)
11          e. Sarahi Lopez v. King Taco – Case No. BC664175 (Los Angeles County)
            f. Cindy Banuelos vs. Southern Monterey County Memoria Hospital, Case No.
12             17CV000671 (Monterey County)
13          g. Ronilo Huertas v. Chevron Stations, Case No. 17CV309996 (Santa Clara County)
            h. Melikyan v. SMSSI – Case No. BC644667 (Los Angeles County) (PAGA)
14          i. Anthony Humphrey vs. Gold Star Motors, Inc. – Case No. 16CV004119 (Monterey
               County)
15          j. Vanessa Carabajal v. Shapell – Case No. BC586952 (Los Angeles County).
16          13.       On April 19, 2018, I was finally approved as class counsel by the United States
17   District Court, Central District of California in a comparable class action settlement, Eric Chavez
18   v. Adidas America, Inc. (Case Number 5:16-cv-06533-LHK). The Chavez settlement similarly
19   involved issues relating to time spent waiting and undergoing security checks that were
20   conducted off-the-clock, as well as issues relating to the defendant’s issuance of final wages via
21   pay cards. The Chavez settlement was also non-reversionary, and did not require any claim
22   forms. The following chart details the information regarding the Chavez settlement:
23                    Total settlement fund            $1.5 million
24                    Total number of class            4,023
25                     members

26                    Total number of class            4,023
                       members to whom notice
27                     was sent

28                                                      6

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-2 Filed 03/06/20 Page 7 of 7




 1                   Method of notice distribution   First Class U.S. mail, postage prepaid
 2
                     Average recovery per class      $245.90
 3                    member

 4                   Amounts distributed to cy       $34,820.97 to State Treasury (Ttrial
                      pres recipient                  Court Improvement and Monetization
 5                                                    Fund); $34,820.97 to State Treasury
                                                      (Equal Access Fund of the Judicial
 6
                                                      Branch); $69.641.94 to Legal Aid
 7                                                    Employment Law Section

 8                   Administrative costs            $27,000
 9                   Attorneys’ fees                 $375,000
10
                     Costs                           $18,935.49
11
                     Class representative            $10,000
12                    enhancement
13
14          I declare under penalty of perjury under the laws of the State of California and the United
15   States that the foregoing is true and correct.
16          Executed on March 6, 2020, at Los Angeles, California.
17
18                                                        /s/ Dennis S. Hyun
                                                          Dennis S. Hyun
19
20
21
22
23
24
25
26
27
28                                                    7

     DECLARATION OF DENNIS S. HYUN IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
